Exhibit 10.4






























STOCKHOLDERS’ AGREEMENT


dated as of

September 28, 2012







--------------------------------------------------------------------------------

STOCKHOLDER'S AGREEMENT


TABLE OF CONTENTS



 
 
Page
 
 
 
1.
Definitions
1


2.
Permitted Transfers
6


3.
Transfers for Which First Refusal Procedure is Required
7


4.
First Refusal Procedures
10


5.
Representations and Warranties
15


6.
Changes in Shares of Class B Common Stock
16


7.
Compliance Provisions
17


8.
Amendment and Termination
18


9.
Further Assurances
19


10.
Miscellaneous
20


11.
Power of Attorney
21


12.
Voting of Class B Common Stock
22






1

--------------------------------------------------------------------------------




STOCKHOLDERS’ AGREEMENT
This STOCKHOLDERS’ AGREEMENT (this “Agreement”) dated as of September 28, 2012
by and among the signatories hereto (“Participating Stockholders,” as described
in Section 1.14 hereof), Hyster-Yale Materials Handling, Inc., a Delaware
corporation (the “Corporation”), and the Depository (as described in
Section 1.10 hereof).


W I T N E S S E T H:
WHEREAS, the Participating Stockholders own of record or beneficially shares of
Class B Common Stock, par value $0.01 per share (“Class B Common Stock”), of the
Corporation; and
WHEREAS, the Participating Stockholders desire to subject the transfer of all of
the shares of Class B Common Stock now owned or hereafter acquired by them to
certain mutually agreeable limitations;
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration had and received, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.Definitions.
1.1    The term “Administrator” shall mean the Corporation, as administrator
under this Agreement, shall include any other corporation or other entity to
which this Agreement may be assigned, by operation of law or otherwise, in
connection with any merger, reorganization, consolidation or other corporate
transaction having an effect similar to the foregoing.
1.2    The term “Agreement” shall have the meaning set forth in the introductory
paragraph above.

1

--------------------------------------------------------------------------------




1.3    The term “Amendment” shall mean the Amendment to Stockholders’ Agreement
substantially in the form of Exhibit A hereto.
1.4    The term “business day” means any day other than Saturday, Sunday or a
day on which commercial banks are authorized or required to close in Cleveland,
Ohio, and shall consist of the time period from 12:01 a.m. through 12:00
midnight, Eastern Standard Time or Eastern Daylight Savings Time, whichever is
then in effect in Cleveland, Ohio. In computing any time period for purposes of
this Agreement, the date of the event which begins the running of such time
period shall be included, except that if such event occurs on other than a
business day such period shall begin to run on and shall include the first
business day thereafter.
1.5    The term “Charitable Organization” shall mean an organization to which
contributions are deductible for federal income, estate or gift tax purposes and
which is established by one or more Participating Stockholders.
1.6    The term “Class A Common Stock” shall mean Class A Common Stock, par
value $0.01 per share, of the Corporation.
1.7    The term “Class B Common Stock” shall have the meaning assigned to it in
the first WHEREAS clause of this Agreement.
1.8    The term “Corporation” shall have the meaning assigned to it in the
introductory paragraph of this Agreement.
1.9    The term “current trust interest” means the interest of any beneficiary
of a trust to whom income or principal is currently distributable either in the
discretion of the trustee or otherwise.
1.10    The term “Depository” shall mean the Administrator.
1.11    The term “Family Member” shall mean Clara Taplin Rankin, Frank E. Taplin
and Thomas E. Taplin, their spouses, their lineal descendants by blood or by
legal adoption prior to

2

--------------------------------------------------------------------------------




the age of 18, the spouses of such lineal descendants, the lineal descendants of
any such spouses and trusts exclusively for the benefit of any such persons. In
applying the term “exclusively” for purposes of this Agreement, the interest of
any Charitable Organization that is a Participating Stockholder (or does not
fail to become a Participating Stockholder at the time provided in Section
1.14(c) hereof) or any contingent trust interest having at the time of transfer
an actuarial value (under valuation tables then used for federal gift tax
purposes for gifts between private individuals) of not more than five percent of
the value of the assets of the trust or an unexercised power of appointment
shall be ignored.
1.12    The term “Offered Shares” shall have the meaning assigned to it in
Section 4.1(a) hereof.
1.13    The term “Offeror” shall have the meaning assigned to it in Section 4.1
hereof.
1.14    The term “Participating Stockholder” shall mean any Family Member,
Charitable Organization or Participating Stockholder Organization which has
executed a counterpart of this Agreement and delivered a copy thereof to all
other Participating Stockholders, any Family Member, Charitable Organization or
Participating Stockholder Organization, which hereafter executes and delivers an
Amendment, and is bound by the terms hereof. With regard to the definition of
“Participating Stockholder,” the following also shall apply:
(a)    No Participating Stockholder who is a natural person shall be deemed to
forfeit the status of Participating Stockholder upon divorce, remarriage or
adoption.
(b)    In order for a trust exclusively for the benefit of a Family Member or
Members to be considered a Participating Stockholder:
(i)    the trustee and all adult beneficiaries of such trusts having a current
trust interest (as well as all Charitable Organization beneficiaries having a
current trust interest) shall sign this Agreement as Participating Stockholders;

3

--------------------------------------------------------------------------------




(ii)    the trustee and a parent or legal guardian, for trusts with minor
beneficiaries having a current trust interest, shall sign this Agreement on
behalf of any such minor beneficiaries; or
(iii)    the trustee and legal guardian, if any, for trusts with incompetent
beneficiaries having a current trust interest, shall sign this Agreement on
behalf of any such incompetent beneficiaries.
(c)    If, at any time, any trust shall have an adult beneficiary (and such
beneficiary is not incompetent) having a current trust interest or an
ascertainable Charitable Organization beneficiary having a current trust
interest and if such beneficiary shall fail or be unable to sign this Agreement
for a period of 30 calendar days following notification to such beneficiary of
the terms of this Agreement by the Depository and following signature of this
Agreement by the trustee, the trust shall thereupon cease to be a Participating
Stockholder and Section 3.2 of this Agreement shall then apply as if the shares
of Class B Common Stock held by the trust were then to be converted. The donor
of a trust that is revocable by the donor alone, during the lifetime of such
donor, shall be considered the only beneficiary thereof so long as such trust is
so revocable.
(d)    In the case of Class B Common Stock held by a custodian under the Uniform
Transfers to Minors Act (or the practical equivalent thereof) for the benefit of
a minor Family Member, the custodian shall sign this Agreement on behalf of such
minor if such minor is to be considered a Participating Stockholder.
(e)    In the case of Class B Common Stock held in the name of a minor Family
Member, a parent or legal guardian of such minor shall sign this Agreement on
behalf of such minor if such minor is to be considered a Participating
Stockholder.

4

--------------------------------------------------------------------------------




(f)    In the case of Class B Common Stock held in the name of an incompetent
Family Member, the legal guardian of such incompetent shall sign this Agreement
on behalf of such incompetent if such incompetent is to be considered a
Participating Stockholder.
(g)    When a minor described in Section 1.14(d) or (e) reaches the age of
majority, or an incompetent described in Section 1.14(f) is no longer impaired
by such disability and has reached the age of majority, such Family Member shall
execute and deliver an Amendment which has been executed and delivered by the
Participating Stockholders (or their attorney-in-fact), the Corporation and the
Depository. If such Family Member shall fail or be unable to sign such Amendment
for a period of 30 calendar days following notification to such Family Member of
the terms of this Agreement by the Depository, such Family Member shall
thereupon cease to be a Participating Stockholder and Section 3.2 of this
Agreement shall then apply as if the shares of Class B Common Stock were then to
be converted.
1.15    The term “Participating Stockholder Organization” shall mean (a) any
corporation all of the outstanding capital stock of which is owned by
Participating Stockholders; (b) any partnership all of the partners of which are
Participating Stockholders; and (c) any limited liability company all of the
members of which are Participating Stockholders. Notwithstanding the first
sentence of this Section 1.15, a corporation, partnership or limited liability
company may not be a Participating Stockholder Organization unless its
certificate of incorporation, partnership agreement, or other organizational and
governance documents provide that only Participating Stockholders may acquire or
retain any capital stock, partnership interest or other ownership interest of
such entity or of any survivor of a merger or consolidation of such entity.

5

--------------------------------------------------------------------------------




1.16    The term “Permitted Transferee” shall have the meaning set forth in
paragraph 4 of the Restated Certificate.
1.17    The term “personal representative” means the executor, administrator or
other personal representative of the estate of a deceased Participating
Stockholder.
1.18    The term “Purchaser” shall have the meaning assigned to it in Section
4.3 hereof.
1.19    The term “Restated Certificate” shall mean the Amended and Restated
Certificate of Incorporation of the Corporation, as amended to the date of this
Agreement.
1.20    The term “spouse” includes a widow or a widower.
2.    Permitted Transfers.
2.1    Any Participating Stockholder may at any time sell, assign, give,
exchange or otherwise transfer shares of Class B Common Stock or any interest
therein to any Family Member who is a Participating Stockholder or becomes a new
Participating Stockholder by, simultaneously with such transfer, signing and
delivering an Amendment which has been signed and delivered by the Participating
Stockholders (or their attorney-in-fact), the Corporation and the Depository.
Any Participating Stockholder may at any time sell, assign, give, exchange or
otherwise transfer shares of Class B Common Stock or any interest therein to a
Participating Stockholder Organization that is a Participating Stockholder or
becomes a new Participating Stockholder by, simultaneously with such transfer,
signing and delivering an Amendment which has been signed and delivered by the
Participating Stockholders (or their attorney-in-fact). Any Participating
Stockholder may at any time give shares of Class B Common Stock or any interest
therein to a Charitable Organization that is a Participating Stockholder or
becomes a new Participating Stockholder by, simultaneously with such gift,
signing and delivering an Amendment. Any shares of Class B Common Stock so
transferred shall remain subject to this Agreement in the hands of the
transferee. The Participating Stockholder transferring shares of

6

--------------------------------------------------------------------------------




Class B Common Stock pursuant to this Section 2.1 shall provide written notice
to the Depository of the transfer at least five business days in advance of the
transfer, which notice shall include any instructions regarding the transfer of
such shares. Upon request of the Depository, the Participating Stockholder and
the transferee shall provide affidavits or such other proof as the Depository
may request to confirm that the transfer is permitted by this Section 2.1.
2.2    Any Participating Stockholder may pledge shares of Class B Common Stock
as security for a loan if the pledgee (being competent to do so) agrees in
writing to be bound by this Agreement and to receive such shares of Class B
Common Stock subject to this Agreement and otherwise subject to the Restated
Certificate and, in the event of default on such loan and levy upon the
collateral, to offer such shares of Class B Common Stock to the Participating
Stockholders other than the pledgor in accordance with the procedures specified
in Section 4 hereof, and to convert into shares of Class A Common Stock in
accordance with the Restated Certificate any shares of Class B Common Stock not
purchased by such Participating Stockholders.
3.    Transfers for Which First Refusal Procedure is Required.
3.1    Any Participating Stockholder who desires to sell, assign, give, exchange
or otherwise transfer any shares of Class B Common Stock (or the shares of Class
A Common Stock into which they are convertible) or any interest therein
otherwise than as provided in Section 2 hereof shall first offer to sell or
exchange such shares of Class B Common Stock to or with the other Participating
Stockholders and the Corporation. Such offer shall be made, and may be accepted,
in accordance with the procedures specified in Section 4 hereof. During a period
of 30 business days following the last to expire of the rights of the other
Participating Stockholders and the Corporation, the Offeror shall have the
right, in accordance with the Restated Certificate, to convert any such Offered
Shares into shares of Class A Common Stock

7

--------------------------------------------------------------------------------




and may transfer such shares of Class A Common Stock or any interest herein free
of the limitations provided for herein, but only to the person (except for sales
of shares of Class A Common Stock to be made on a national securities exchange
or pursuant to an automated quotation system of national securities dealers) to
whom such transfer was originally proposed to be made and only on terms (except
for price in the case of a gift and sales to be made on a national securities
exchange or pursuant to an automated quotation system of national securities
dealers) no more favorable to such person than those upon which the Offered
Shares were offered to the other Participating Stockholders. If such transfer or
conversion is not accomplished within such 30-day period, all of the provisions
of this Agreement shall again be in effect with respect to such shares of Class
B Common Stock.
3.2    Any Participating Stockholder who desires to convert shares of Class B
Common Stock to Class A Common Stock (except as permitted by Section 3.1 or 3.3
hereof) in accordance with the Restated Certificate shall first offer to sell or
exchange such shares of Class B Common Stock to or with the other Participating
Stockholders and the Corporation in accordance with the procedures specified in
Section 4 hereof. During a period of 30 business days following the last to
expire of the rights of the other Participating Stockholders and the
Corporation, the Offeror desiring to convert Offered Shares may do so, but only
to the extent that such Offered Shares were not accepted by any other
Participating Stockholder or the Corporation, and the shares of Class A Common
Stock into which such Offered Shares are converted thereafter shall be free from
all of the limitations provided for herein.
3.3    Upon the death of a Participating Stockholder, any shares of Class B
Common Stock then owned by such Participating Stockholder may be transferred in
accordance with Section 2.1 hereof to any other Participating Stockholder by the
personal representative of the estate of such deceased Participating Stockholder
(or by the trustee of any trust or by any other

8

--------------------------------------------------------------------------------




person by reason of the death of such deceased Participating Stockholder). To
the extent that any such personal representative, trustee or other person is
required or desires to transfer any shares of Class B Common Stock (or the
shares of Class A Common Stock into which they are convertible) owned by a
deceased Participating Stockholder, or any interest therein, otherwise than as
permitted by Section 2.1 hereof, or is required or desires to convert such
shares otherwise than as permitted by this Section 3, such personal
representative, trustee or other person shall offer to sell or exchange such
shares of Class B Common Stock to or with the other Participating Stockholders
and the Corporation in accordance with the procedures specified in Section 4
hereof. Upon completion of the procedures specified in Section 4 hereof, those
Offered Shares not purchased by any other Participating Stockholder or the
Corporation shall, in accordance with the Restated Certificate, be converted
into shares of Class A Common Stock, and thereafter such shares of Class A
Common Stock may be transferred to the designated recipient thereof (except for
sales to be made on a national securities exchange or pursuant to an automated
quotation system of national securities dealers), free of all of the limitations
provided for herein. Each of the Participating Stockholders who is a natural
person shall cause all appropriate testamentary documents providing for
implementation of the foregoing procedures upon such Participating Stockholder’s
death to be in effect at all times after the date hereof. Each of the
Participating Stockholders hereby agrees that the terms and provisions of this
Agreement shall govern the transfer of all shares of Class B Common Stock now or
hereafter owned by such Participating Stockholder, notwithstanding the terms or
provisions of any existing revocable or future estate planning document to the
contrary.

9

--------------------------------------------------------------------------------




4.    First Refusal Procedures.
4.1    A Participating Stockholder, the personal representative of the estate of
a deceased Participating Stockholder or the trustee of any trust agreement of
which a deceased Participating Stockholder is donor (or any other person in
possession of shares of Class B Common Stock which are to pass by reason of the
death of a Participating Stockholder), in each case which proposes to transfer
or convert shares of Class B Common Stock otherwise than as provided in
Section 2 hereof, or a pledgee who is required by Section 2.2 hereof to offer
shares of Class B Common Stock to other Participating Stockholders and the
Corporation (collectively, an “Offeror”), shall send to the Depository a written
notice (which shall be irrevocable), dated the date on which it is sent,
containing the following information:
(a)    The number of shares of Class B Common Stock proposed to be transferred
(before conversion) or converted (the “Offered Shares”);
(b)    Whether the Offeror proposes to transfer under Section 3.1 or 3.3 hereof
or to convert under Section 3.2 or 3.3 hereof the Offered Shares;
(c)    If the Offeror proposes to transfer the Offered Shares under Section 3.1
or 3.3 hereof, the name and address of each proposed transferee and the price
per share, if any, payable to the Offeror upon such transfer; and
(d)    The date on which the Offeror desires to carry out the proposed transfer
or conversion of the Offered Shares, which shall be consistent with the
procedures provided for in this Agreement (such date may be not less than 25 nor
more than 55 business days after the date of such notice).
If the Offeror proposes to sell Offered Shares under Section 3.1 or 3.3 hereof,
such notice shall be accompanied by written evidence that any price per share
payable to the Offeror as specified in such notice is being offered for the
Offered Shares in good faith by the proposed transferee.

10

--------------------------------------------------------------------------------




Upon receipt of such notice, the Depository forthwith shall send it to each of
the other Participating Stockholders and the Corporation.
4.2    Upon delivery of the notice pursuant to the last sentence of Section 4.1
hereof, the other Participating Stockholders shall have the right and option to
acquire the Offered Shares, or any of them, for the consideration specified in
Section 4.3 hereof. Each of such other Participating Stockholders may exercise
such right, at any time before the expiration of seven business days after such
written notice and accompanying evidence (if applicable) have been sent to such
other Participating Stockholders and the Corporation, in proportion to the
respective holdings of shares of Class B Common Stock of such other
Participating Stockholder compared to the aggregate holdings of shares of Class
B Common Stock of all such other Participating Stockholders. The right to
acquire Offered Shares may be exercised by a Participating Stockholder by
sending a written notice (which shall be irrevocable) to the Depository, dated
the date that it is sent and sent at any time prior to the expiration of the
aforesaid seven-day period, specifying the number of Offered Shares such
Participating Stockholder is acquiring and the consideration such Participating
Stockholder will deliver in accordance with Section 4.3 hereof.
If any such Participating Stockholder fails to exercise such Participating
Stockholder’s right to acquire the Offered Shares to its full extent, then such
right may be exercised by the other such Participating Stockholders (to the
extent that it has not been exercised by such Participating Stockholder) at any
time before the expiration of five business days after written notice has been
sent by the Depository to such other Participating Stockholders of such failure,
in whatever proportion they may agree upon and, if they cannot agree, in
proportion to the respective holdings of each compared to the aggregate holdings
of all of them. If any of such other Participating Stockholders fail to exercise
their rights to acquire any Offered Shares to their full extent, then such
rights may be exercised by the Corporation (to the extent of any Offered

11

--------------------------------------------------------------------------------




Shares remaining) at any time before the expiration of three business days after
written notice has been sent by the Depository to the Corporation of such
failure. The right of Participating Stockholders or the Corporation to acquire
additional Offered Shares as to which any Participating Stockholder has failed
to exercise his right to acquire may be exercised by sending a written notice
(which shall be irrevocable) to the Depository, dated the date that it is sent
and sent at any time prior to the expiration of the aforesaid five-day period or
three-day period, as the case may be, specifying the number of Offered Shares to
be acquired and the consideration to be delivered in accordance with Section 4.3
hereof.
In applying the term “holdings” in this Section 4.2 in the case of shares of
Class B Common Stock owned by a trust, the trust shall be considered to own the
holding; except that, if the trustee fails to any extent to exercise a right to
acquire Offered Shares, beneficiaries of the trust who are Participating
Stockholders owning more than 50 percent of either the then current income or
the remainder interest in the trust and desiring to exercise such right shall be
considered to own the holding only in such proportions as such beneficiaries
shall agree upon.
4.3    Shares of Class B Common Stock acquired by a Participating Stockholder or
the Corporation in accordance with Section 4.2 (individually, a “Purchaser”)
hereof may be paid for, at the election of such Purchaser, in cash, shares of
Class A Common Stock or a combination of such consideration as follows:
(a)    To the extent that such Purchaser elects that the price be paid in shares
of Class A Common Stock, the number of shares of Class A Common Stock that shall
be delivered in exchange shall be equal to the number of shares of Class B
Common Stock to be exchanged; and
(b)    To the extent that such Purchaser elects that the price shall be paid in
cash, the cash price for shares of Class B Common Stock shall be equal to the
average of the

12

--------------------------------------------------------------------------------




last sale price of the shares of Class A Common Stock as reported on the New
York Stock Exchange (or on the principal national securities exchange or
automated quotation system of national securities dealers on which the shares of
Class A Common Stock may then be traded) on the 5 trading days preceding the
date of the Offeror’s notice sent pursuant to Section 4.1 hereof, as reported in
The Wall Street Journal (or, if such periodical is not then published, the most
comparable periodical then being published) or such higher price as may have
been specified in such notice.
4.4    The sale or exchange contemplated by these procedures shall be closed (a
“Closing”) at the principal corporate trust office of the Depository on the date
which is not later than 25 business days after the date of the notice given
pursuant to Section 4.1 hereof.
4.5    At any Closing hereunder:
(a)    Against delivery of the Offered Shares to be purchased from the Offeror,
each Purchaser shall make payment to the Offeror by certified or bank check
payable to the Offeror or wire transfer to an account designated by the Offeror
of that portion of the aggregate price for the Offered Shares being paid in cash
by such Purchaser and shall deliver, in payment of that portion of the aggregate
purchase price for the Offered Shares being paid in shares of Class A Common
Stock by such Purchaser, a duly executed certificate or certificates
representing such shares, together with stock powers endorsed in blank relating
to such certificates and a written representation by such Purchaser that the
Offeror will receive good and marketable title to such shares, free of all
adverse claims, liens, encumbrances and security interests other than such of
the foregoing as have been created by or through such Offeror; and
(b)    The Offeror shall deliver to each Purchaser of the Offered Shares being
purchased by such Purchaser a duly executed certificate or certificates
representing such

13

--------------------------------------------------------------------------------




Offered Shares, together with stock powers endorsed in blank relating to such
certificates and a written representation by such Offeror that such Purchaser
will receive good and marketable title to such shares, free of all adverse
claims, liens, encumbrances and security interests, other than such of the
foregoing as have been created by the Restated Certificate by or through such
Purchaser.
If, following the record date for determining the stockholders entitled to vote
at a meeting of the Corporation’s stockholders, but before the date of such
meeting, either a Purchaser taking delivery of Offered Shares or an Offeror
taking delivery of shares of Class A Common Stock requests, the party delivering
such shares shall also deliver an irrevocable proxy, duly executed by such
party, authorizing such persons as the Purchaser or the Offeror, as the case may
be, shall designate to act as his lawful agents, attorneys and proxies, with
full power of substitution, to vote in such manner as each such agent, attorney
and proxy or his substitute shall in his sole discretion deem proper. If,
following the record date for determining the stockholders entitled to consent
in writing to an action of the Corporation without a meeting, but before the
latest effective date for written consents with regard to such action, the
Purchaser taking delivery of Offered Shares or the Offeror taking delivery of
shares of Class A Common Stock requests, the party delivering such shares shall
also deliver a power of attorney, duly executed by such party, authorizing such
persons as the Purchaser or the Offeror, as the case may be, shall designate to
act as his lawful attorneys or attorneys-in-fact, with full power to consent in
writing in such manner as each such attorney or attorney-in-fact shall in his
sole discretion deem proper.

14

--------------------------------------------------------------------------------




5.    Representations and Warranties.
Each Participating Stockholder, for such Participating Stockholder only and not
for any other Participating Stockholder, represents and warrants to the other
Participating Stockholders and the Corporation as follows:
(a)    Such Participating Stockholder is the record and beneficial owner of the
shares of Class B Common Stock identified below such Participating Stockholder’s
name on the signature pages hereto (except as otherwise described thereon), and
except as otherwise described thereon such Participating Stockholder does not
own of record or beneficially or have any interest in any other shares of Class
B Common Stock or any options to purchase or rights to subscribe for or
otherwise acquire any other shares of Class B Common Stock other than pursuant
to this Agreement;
(b)    Such Participating Stockholder has the right, power and authority to
execute and deliver this Agreement and to perform such Participating
Stockholder’s obligations hereunder; if this Agreement is being executed by a
trustee on behalf of a trust, such trustee has full right, power and authority
to enter into this Agreement on behalf of the trust and to bind the trust and
its beneficiaries to the terms hereof; if this Agreement is being executed on
behalf of a Participating Stockholder Organization, the person executing this
Agreement is a duly authorized representative of such Participating Stock
Organization with full right, power and authority to enter into this Agreement
on behalf of such Participating Stock Organization and to bind such
Participating Stock Organization to the terms hereof; the execution, delivery
and performance of this Agreement by such Participating Stockholder will not
constitute a violation of, conflict with or result in a default under (i) any
contract, understanding or arrangement to which such Participating Stockholder
is a party or by which such Participating Stockholder is

15

--------------------------------------------------------------------------------




bound or require the consent of any other person or any party pursuant thereto;
(ii) any judgment, decree or order applicable to such Participating Stockholder;
or (iii) any law, rule or regulation of any governmental body;
(c)    This Agreement constitutes a legal, valid and binding agreement on the
part of such Participating Stockholder; the shares of Class B Common Stock owned
of record and beneficially by such Participating Stockholder are fully paid and
non‑assessable; and
(d)    The shares of Class B Common Stock owned beneficially and of record by
such Participating Stockholder are now held by such Participating Stockholder,
free and clear of all adverse claims, liens, encumbrances and security interests
(except as created by this Agreement and the Restated Certificate).
6.    Changes in Shares of Class B Common Stock.
In the event of any change in the terms of the shares of Class B Common Stock,
or any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Corporation, or any merger,
reorganization, consolidation or other corporate transaction having an effect
similar to the foregoing, the provisions of this Agreement shall continue to
apply to the shares of Class B Common Stock or any securities of any corporation
issued in lieu thereof or with respect thereto subject, however, to such
equitable adjustment, if any, as may be necessary to reflect any change in the
relative rights and privileges of the shares of Class A Common Stock and Class B
Common Stock.

16

--------------------------------------------------------------------------------




7.    Compliance Provisions.
7.1    All certificates representing the shares of Class B Common Stock owned of
record or beneficially by the Participating Stockholders issued after the date
of this Agreement shall be marked conspicuously on the face or the back thereof
with a legend to the following effect:
The shares of Class B Common Stock, par value $0.01 per share, of Hyster-Yale
Materials Handling, Inc., a Delaware corporation (the “Corporation”),
represented by this Certificate are subject to a Stockholders’ Agreement dated
as of September 28, 2012 by and among the Corporation, the Participating
Stockholders (as defined therein) and the Depository (as defined therein).
Pursuant to such Agreement, such shares may not be sold, assigned, given,
exchanged or otherwise transferred or converted into shares of Class A Common
Stock, par value $0.01 per share, of the Corporation (except for transfers to
certain persons specified in such Agreement) except upon compliance with certain
procedures, including, without limitation, offer of such shares to certain other
stockholders of the Corporation and the Corporation and, in certain situations,
conversion into shares of Class A Common Stock of the Corporation. The
Corporation will mail to the holder hereof a copy of such agreement without
charge within five days after receipt of a written request therefor.
For all uncertificated shares of Class B Common Stock owned of record or
beneficially by the Participating Stockholders issued after the date of this
Agreement, within a reasonable time after the issuance or transfer of such
uncertificated shares of Class B Common Stock, the Corporation shall send to the
registered owner thereof (a) a written notice containing the information
included in the foregoing legend or (b) a statement that the Corporation will
furnish without charge to each Participating Stockholder who so requests the
powers, designations, preferences and relative participating, optional or other
special rights of Class B Common Stock and the qualifications, limitations or
restrictions of such preferences and/or rights. Each Participating Stockholder,
forthwith upon becoming the record or beneficial owner of any other shares of
Class B Common Stock, and each other Family Member, Charitable Organization or

17

--------------------------------------------------------------------------------




Participating Stockholder Organization, forthwith upon becoming a new
Participating Stockholder by executing and delivering an Amendment and becoming
the record or beneficial owner of any shares of Class B Common Stock shall, to
the extent legally able to do so, cause all certificates, if such shares are
represented by certificates, representing the same to be delivered to the
Depository for the application of such legend. The Depository shall return each
such certificate to its Participating Stockholder owner by registered mail,
return receipt requested, following the application of such legend. All of the
certificates, if such shares are represented by certificates, representing all
shares of Class B Common Stock now or hereafter owned (of record or
beneficially) by any of the Participating Stockholders shall continue to bear a
restrictive legend until such shares of Class B Common Stock are converted into
shares of Class A Common Stock as permitted by Section 3 hereof or, if earlier,
the termination of this Agreement in accordance with the terms hereof. Any
Participating Stockholder may cause possession of such certificates to be given
to or retained by any pledgee to be held as security in accordance with Section
2.2 hereof upon delivery to the Depository of the written agreement of the
pledgee referred to in such Section.
7.2    The further rights and duties of the Depository shall be governed by the
terms and conditions contained in Exhibit B attached hereto.
8.    Amendment and Termination.
This Agreement may be amended or terminated only by a written instrument
referring specifically to this Agreement and executed and delivered by
Participating Stockholders owning 66 ⅔ percent of the shares of Class B Common
Stock subject to this Agreement, provided, however, that (a) notwithstanding the
foregoing, a Family Member, Charitable Organization or Participating Stockholder
Organization may execute and deliver the Amendment in accordance with Section 2
hereof for the purpose of becoming a Participating Stockholder, (b) only those

18

--------------------------------------------------------------------------------




Participating Stockholders, or their attorney-in-fact, executing and delivering
an amendment extending the term of this Agreement or amending the restrictions
on transfer of shares of Class B Common Stock contained herein shall be bound by
such amendment, and (c) no amendment of the rights and obligations of the
Depository set forth herein or in Exhibit B hereto shall be binding upon the
Depository without its prior written agreement. This Agreement, unless extended
in accordance with the immediately preceding sentence, shall terminate on March
15, 2030. This Agreement, moreover, shall terminate in any event 21 years after
the death of the last to die of the lineal descendants of Clara T. Rankin living
on the date of this Agreement.
9.    Further Assurances.
9.1    Each party hereto shall perform such further acts and execute such
further documents as may reasonably be required to carry out the provisions of
this Agreement, including instruments necessary or desirable to complete the
transfer, sale and assignment of any Offered Shares. Each Participating
Stockholder agrees that at all times during the term of this Agreement all
shares of Class B Common Stock owned beneficially and of record by such
Participating Stockholder shall be held free and clear of all adverse claims,
liens, encumbrances and security interests (except as created by this Agreement
and the Restated Certificate and except as permitted by Section 2.2 hereof).
9.2    Each Participating Stockholder shall defend, indemnify and hold harmless
each of the other Participating Stockholders from and against any and all
claims, damages, demands, causes of action, suits, judgments, debts,
liabilities, costs and expenses (including but not limited to court costs and
attorneys fees) resulting from (a) any failure by such Participating Stockholder
to carry out, perform, satisfy, discharge any of its covenants, agreements,
undertakings, obligations or liabilities under this Agreement, and (b) any
breach of a warranty or representation made by such Participating Stockholder
hereunder.

19

--------------------------------------------------------------------------------




10.    Miscellaneous.
10.1    Notwithstanding any provisions hereof to the contrary, shares of Class B
Common Stock may be offered to the Corporation solely for cash at any time it
may offer to purchase the same, free of the limitations provided for in this
Agreement.
10.2    All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered in hand or 72 hours after being deposited in a United States Post
Office, postage prepaid, registered or certified mail, and addressed to the
addressee at the address set forth below such addressee’s signature on the
signature pages hereto, or to such other address as such addressee may specify
to the Depository.
10.3    This Agreement shall inure to the benefit of and be binding upon the
Participating Stockholders, any pledgee who agrees to be bound hereby pursuant
to Section 2.2 hereof and their respective successors, heirs, personal
representatives, legatees and assigns, provided, however, that no Participating
Stockholder or the Corporation may assign any of their rights hereunder. All
references herein to the Corporation and the Depository shall include any other
corporation or other entity to which this Agreement may be assigned, by
operation of law or otherwise, in connection with any merger, reorganization,
consolidation or other corporate transaction having an effect similar to the
foregoing, and all references herein to the Restated Certificate shall refer to
the charter of any such other corporation, however denominated.
10.4    If any term or provision of this Agreement shall be found unenforceable
by any court of competent jurisdiction to any extent, such holding shall not
invalidate or render unenforceable such term or provision to any greater extent
or render unenforceable or invalidate any other term or provision hereof.

20

--------------------------------------------------------------------------------




10.5    This Agreement may be executed in multiple counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument, without production of the others.
10.6    This Agreement shall be construed in accordance with the internal
substantive laws of the State of Delaware, provided, however, that the rights
and duties of the Depository contained in Exhibit B attached hereto shall be
construed in accordance with the internal substantive laws of the State of Ohio.
10.7    The parties hereto agree that the shares of Class B Common Stock subject
to this Agreement are unique and that legal remedies for breach of this
Agreement will be inadequate and that this Agreement may be enforced by
injunctive or other equitable relief in addition to any other remedies which the
parties hereto otherwise may have.
10.8    Notwithstanding any other term or provision of this Agreement to the
contrary, this Agreement shall not be effective until it has been executed and
delivered by Alfred M. Rankin, Jr.
11.    Power of Attorney.
Each of the undersigned Participating Stockholders hereby constitutes and
appoints Alfred M. Rankin, Jr., Dennis W. LaBarre, Thomas C. Daniels, Charles A.
Bittenbender, Suzanne Schulze Taylor and each of them, as the true and lawful
attorney or attorneys-in-fact, with full power of substitution and
resubstitution, for the undersigned and in the name, place and stead of the
undersigned, in any and all capacities to:
(a)    execute any and all statements under Section 13 or Section 16 of the
Securities Exchange Act of 1934 of beneficial ownership of shares of Class B
Common Stock subject to this Agreement, including all statements on Schedule 13D
and all amendments thereto, all joint filing agreements pursuant to Rule
13d-1(k) under such

21

--------------------------------------------------------------------------------




Exchange Act in connection with such statements, all initial statements of
beneficial ownership on Form 3 and any and all other documents to be filed with
the Securities and Exchange Commission, and to file the same, with all exhibits
thereto, and all other documents in connection therewith, with the Securities
and Exchange Commission; and
(b)    execute and deliver any and all Amendments whereby a Family Member,
Charitable Organization or Participating Stockholder Organization becomes a
Participating Stockholder or any other amendment to this Agreement in accordance
with Section 8 of this Agreement, other than those amendments that (i) extend
the term of this Agreement or (ii) amend Section 2, 3, 4 or 8 hereof, thereby
granting to said attorney or attorneys-in-fact, and each of them, full power and
authority to do so and to perform each and every act and thing requisite and
necessary to be done in and about the premises, as fully to all intents and
purposes as the undersigned might or could do in person, hereby ratifying and
confirming all that said attorney or attorneys-in-fact or any of them, or their
substitutes or resubstitutes, may lawfully do or cause to be done by virtue of
this Section 11. The grant of this power of attorney shall not be affected by
any disability of such undersigned individual Participating Stockholder. If
applicable law requires additional or substituted language or formalities
(including witnesses or acknowledgments) in order to validate the power of
attorney intended to be granted by this Section 11, each Participating
Stockholder agrees to execute and deliver such additional instruments and to
take such further acts as may be necessary to validate such power of attorney.
12.    Voting of Class B Common Stock.
Notwithstanding any other term or provision in this Agreement to the contrary,
nothing in this Agreement shall obligate any Participating Stockholder to cast
votes with respect to the shares of Class B Common Stock now or hereafter owned
by such Participating Stockholder in

22

--------------------------------------------------------------------------------




any manner, to vote for or against, or to abstain from voting with respect to,
any matter submitted to a vote of the stockholders of the Corporation or to
express or withhold consent to any action of the Corporation in writing without
a meeting, and nothing in this Agreement shall be deemed to authorize any
Participating Stockholder to act by proxy for any other Participating
Stockholder.

23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Depository, the Corporation and the Participating
Stockholders have executed this Agreement or caused this Agreement to be
executed in their respective names on the date set forth beneath each signature.


HYSTER-YALE MATERIALS HANDLING, INC., as Depository
 
By:
/s/ Charles A. Bittenbender
 
 
Name:
Charles A. Bittenbender
 
 
Title:
Vice President
 
 
Date:
9/28/2012














24

--------------------------------------------------------------------------------




HYSTER-YALE MATERIALS HANDLING, INC.
 
By:
/s/ Charles A. Bittenbender
 
 
Name:
Charles A. Bittenbender
 
 
Title:
Vice President
 
 
Date:
9/28/2012







--------------------------------------------------------------------------------






Clara L. T. Rankin
The Clara L.T. Rankin Trust created under
Agreement dated July 20, 2000 between Clara L.T. Rankin, as Trustee, for the
benefit of Clara L.T. Rankin
By: Clara L. T. Rankin, as Trustee
The Trust created under the Agreement dated January 5, 1977 between PNC Bank as
Co-Trustee, Alfred M. Rankin, Jr., as Co-Trustee, for the benefit of Clara L.T.
Rankin
By: Clara L. T. Rankin, as beneficiary
Name:
/s/ Clara L. T. Rankin
 
Clara L. T. Rankin
Date:
9/10/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Alfred M. Rankin, Jr.
Rankin Associates I, L.P. (f/k/a CTR Family Associates, L.P.);
Rankin Associates II, L.P.; and
Rankin Associates IV, L.P.
By: Alfred M. Rankin, Jr., as General Partner
Rankin Management, Inc.
By: Alfred M. Rankin, Jr., as President
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Alfred M. Rankin, Jr., as trustee,
and Alfred M. Rankin, Jr., for the benefit of Alfred M. Rankin, Jr.;
The Trust created under the Agreement, dated September 28, 2000, between Alfred
M. Rankin, Jr., as trustee, and Bruce T. Rankin, for the benefit of Bruce T.
Rankin;
The Trust created under the Agreement, dated January 1, 1977, between PNC Bank,
as Co-Trustee, Alfred M. Rankin, Jr., as Co-Trustee, and Clara L. T. Rankin, for
the benefit of Clara L. T. Rankin;
Alfred M. Rankin, Jr.’s 2011 Grantor Retained Annuity Trust; and
Alfred M. Rankin, Jr. 2012 Retained Annuity Trust
By: Alfred M. Rankin, Jr., as Trustee
Alfred M. Rankin Jr.—Roth IRA— Brokerage Account #*****
By: Alfred M. Rankin, Jr.
Name:
/s/ Alfred M. Rankin, Jr.
 
Alfred M. Rankin, Jr.
 
 
Date:
9/21/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






Victoire G. Rankin
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Victoire G. Rankin, as trustee, and
Victoire G. Rankin, for the benefit of Victoire G. Rankin
By: Victoire G. Rankin, as Trustee
Name:
/s/ Victoire G. Rankin
 
Victoire G. Rankin
 
 
Date:
9/9/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






Helen Rankin Butler (f/k/a Helen P. Rankin)
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Helen P. (Rankin) Butler, as trustee, and Helen P.
(Rankin) Butler for the benefit of Helen P. (Rankin) Butler; and
2012 Helen R. Butler Trust
By: Helen Rankin Butler (f/k/a Helen P. Rankin), as Trustee
Name:
/s/ Helen Rankin Butler
 
Helen Rankin Butler (f/k/a Helen P. Rankin)
 
 
Date:
9/2/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






John C. Butler, Jr.
Trust created by the Agreement, dated June 17, 1999, between John C. Butler,
Jr., as trustee, and John C. Butler, Jr., creating a trust for the benefit of
John C. Butler, Jr.;
Clara Rankin Butler 2002 Trust, dated November 5, 2002; and
Griffin Bedwell Butler 2002 Trust, dated November 5, 2002
By: John C. Butler, Jr., as Trustee
Clara Rankin Butler (by John C. Butler, Jr., as Custodian); and
Griffin B. Butler (by John C. Butler, Jr., as Custodian)
By: John C. Butler, Jr., as Custodian
John C. Butler, Jr.—Roth IRA— Brokerage Account #*****
By: John C. Butler, Jr.
Name:
/s/ J.C. Butler, Jr.
 
John C. Butler, Jr.
 
 
Date:
9/10/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------








Clara T. Rankin Williams (f/k/a Clara T. Rankin)
2012 Clara R. Williams Trust; and
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Clara T. (Rankin) Williams, as trustee, and Clara
T. (Rankin) Williams for the benefit of Clara T. (Rankin) Williams
By: Clara T. Rankin Williams, as Trustee
Name:
/s/ Clara T. Rankin Williams
 
Clara T. Rankin Williams
 
 
Date:
9/4/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






David B. Williams
The David B.H. Williams Trust, David B.H. Trustee u/a/d October 14, 2009
Margo Jamison Victoire Williams 2004 Trust created by the Agreement, dated
December 10, 2004, between David B. H. Williams, as trustee, and Clara Rankin
Williams, creating a trust for the benefit of Margo Jamison Victoire Williams;
and
Helen Charles Williams 2004 Trust created by the Agreement, dated December 10,
2004, between David B.H. Williams, as trustee, and Clara Rankin Williams,
creating a trust for the benefit of Helen Charles Williams
By: David B. Williams, as Trustee
Margo Jamison Victoire Williams (by David B. Williams, as Custodian); and
Helen Charles Williams (by David B. H. Williams, as Custodian)
By: David B. Williams, as Custodian
Name:
/s/ David B. Williams
 
David B. Williams
 
 
Date:
9/4/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 









--------------------------------------------------------------------------------






Thomas T. Rankin
The Trust created under the Agreement, dated December 29, 1967, as supplemented,
amended and restated, between Thomas T. Rankin, as trustee, and Thomas T.
Rankin, creating a trust for the benefit of Thomas T. Rankin
By: Thomas T. Rankin, as Trustee
The Trust created under the Agreement, dated December 20, 1993, between Thomas
T. Rankin, as co-trustee, Matthew M. Rankin, as co-trustee, and Matthew M.
Rankin, for the benefit of Matthew M. Rankin
By: Thomas T. Rankin, as Co-Trustee
Name:
/s/ Thomas T. Rankin
 
Thomas T. Rankin
 
 
Date:
8/31/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






Corbin Rankin
2012 Corbin K. Rankin Trust
By: Corbin K. Rankin, as Trustee
Name:
/s/ Corbin Rankin
 
Corbin Rankin
 
 
Date:
8/31/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 











--------------------------------------------------------------------------------






Matthew M. Rankin
The Trust created under the Agreement, dated December 20, 1993, between Thomas
T. Rankin, as co-trustee, Matthew M. Rankin, as co-trustee, and Matthew M.
Rankin, for the benefit of Matthew M. Rankin;
Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin; and
Trust created by Agreement, dated May 10, 2007, between Matthew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin
By: Matthew M. Rankin, as Co-Trustee
Mary Marshall Rankin (by Matthew M. Rankin, as Custodian); and
William Alexander Rankin (by Matthew M. Rankin, as Custodian)
By: Matthew M. Rankin, as Custodian
Name:
/s/ Matthew M. Rankin
 
Matthew M. Rankin
 
 
Date:
8/31/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






Elizabeth B. Rankin
Name:
/s/ Elizabeth B. Rankin
 
Elizabeth B. Rankin
 
 
Date:
8/31/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






James T. Rankin
Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin; and
Trust created by Agreement, dated May 10, 2007, between Matthew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin
By: James T. Rankin, as Co-Trustee
Margaret Pollard Rankin (by James T. Rankin, as custodian)
By: James T. Rankin, as Custodian
Name:
/s/ James T. Rankin
 
James T. Rankin
 
 
Date:
9/4/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






Lynne Turman Rankin
Name:
/s/ Lynne Turman Rankin
 
Lynne Turman Rankin
 
 
Date:
9/4/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------








Claiborne R. Rankin
The Trust created under the Agreement, dated June 22, 1971, as supplemented,
amended and restated, between Claiborne R. Rankin, as trustee, and Claiborne R.
Rankin, creating a trust for the benefit of Claiborne R. Rankin
By: Claiborne R. Rankin, as Trustee
Claiborne R. Rankin, Jr. Revocable Trust dated August 25, 2000; and
Trust created by the Agreement, dated December 21, 2004, between Claiborne R.
Rankin, as trustee, and Julia L. Rankin, creating a trust for the benefit of
Julia L. Rankin
By: Claiborne R. Rankin, as Co-Trustee
Name:
/s/ Claiborne R. Rankin
 
Claiborne R. Rankin
 
 
Date:
9/4/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






Chloe O. Rankin
Trust created under the Agreement, dated June 1, 1995, between Chloe O. Rankin,
as Trustee, and Chloe O. Rankin, for the benefit of Chloe O. Rankin; and
2012 Chloe O. Rankin
By: Chloe O. Rankin, as Trustee
Name:
/s/ Chloe O. Rankin
 
Chloe O. Rankin
 
 
Date:
9/4/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






Claiborne R. Rankin, Jr.
Claiborne R. Rankin, Jr. Revocable Trust dated August 25, 2000
By: Claiborne R. Rankin, Jr., as Co-Trustee
Name:
/s/ Claiborne R. Rankin, Jr.
 
Claiborne R. Rankin, Jr.
 
 
Date:
9/7/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






Julia L. Rankin Kuipers
Trust created by the Agreement, dated December 21, 2004, between Claiborne R.
Rankin, as trustee, and Julia L. Rankin, creating a trust for the benefit of
Julia L. Rankin
By: Julia L. Rankin Kuipers, as Co-Trustee
The Trust created under the Agreement, dated December 28, 1976, between National
City Bank, as trustee, and Clara L.T. Rankin, for the benefit of grandchildren
By: Julia L. Rankin Kuipers, as beneficiary
Name:
/s/ Julia L. Rankin Kuipers
 
Julia L. Rankin Kuipers
 
 
Date:
9/5/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






Jacob A. Kuipers
Name:
/s/ Jacob A. Kuipers
 
Jacob A. Kuipers
 
 
Date:
9/5/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------








Chloe R. Seelbach (f/k/a Chloe E. Rankin)
Trust created by the Agreement, dated April 10, 2009, between Chloe R. Seelbach,
as trustee, creating a trust for the benefit of Chloe R. Seelbach;
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Taplin Elizabeth Seelbach;
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Isabelle Scott Seelbach; and
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Thomas Wilson Seelbach
By: Chloe R. Seelbach, as Trustee
Taplin Elizabeth Seelbach (by Chloe R. Seelbach, as Custodian);
Isabelle Seelbach (by Chloe R. Seelbach, as Custodian); and
Thomas Wilson Seelbach (by Chloe R. Seelbach, as Custodian)
By: Chloe R. Seelbach, as Custodian
Name:
/s/ Chloe R. Seelbach
 
Chloe R. Seelbach
 
 
Date:
9/10/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






Scott Seelbach
Name:
/s/ Scott Seelbach
 
Scott Seelbach
 
 
Date:
9/7/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






Roger F. Rankin
The Trust created under the Agreement, dated September 11, 1973, as
supplemented, amended and restated, between Roger F. Rankin, as trustee, and
Roger F. Rankin, creating a trust for the benefit of Roger F. Rankin
By: Roger F. Rankin, as Trustee
Name:
/s/ Roger F. Rankin
 
Roger F. Rankin
 
 
Date:
9/7/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------








Alison A. Rankin
Alison A. Rankin Revocable Trust, dated September 11, 2000;
2012 Alison A. Rankin Trust;
Alison A. Rankin, as trustee fbo A. Farnham Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor;
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of A. Farnham Rankin;
Alison A. Rankin, as trustee fbo Elisabeth M. Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor; and
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of Elisabeth M. Rankin
By: Alison A. Rankin, as Trustee
Elisabeth M. Rankin (by Alison A. Rankin, as Custodian)
By: Alison A. Rankin, as Custodian
Name:
/s/ Alison A. Rankin
 
Alison A. Rankin
 
 
Date:
9/4/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






A. Farnham Rankin
The Trust created under the Agreement, dated December 28, 1976, between National
City Bank, as trustee, and Clara L.T. Rankin, for the benefit of grandchildren
By: A. Farnham Rankin, as beneficiary
Name:
/s/ A. Farnham Rankin
 
A. Farnham Rankin
Date:
9/3/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






Thomas Parker Rankin
The Trust created under the Agreement, dated December 28, 1976, between National
City Bank, as trustee, and Clara L.T. Rankin, for the benefit of grandchildren
By: Thomas Parker Rankin, as beneficiary
Name:
/s/ Thomas Parker Rankin
 
Thomas Parker Rankin
 
 
Date:
9/4/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






Beatrice B. Taplin
Marital Trust created by the Agreement, dated January 21, 1966, as supplemented,
amended and restated, between National City Bank and Beatrice Taplin, as
Trustees, and Thomas E. Taplin, for the benefit of Beatrice B. Taplin;
Taplin Annuity Trust #1 of Beatrice B. Taplin dated June 18, 2011;
The Beatrice B. Trust created by the Agreement, Beatrice B. Taplin, as Trustee,
for the benefit of Beatrice B. Taplin;
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 and as amended,
Beatrice Taplin, Trustee; and
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 amended, per IRC
1015(A) Dual Basis Sub-Account, Beatrice Taplin, Trustee
By: Beatrice B. Taplin, as Trustee
Name:
/s/ Beatrice B. Taplin
 
Beatrice B. Taplin
 
 
Date:
9/4/2012
Address:
 
 
 





Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






Britton T. Taplin
The Trust created under the Agreement, dated December 30, 1977, as supplemented,
amended and restated, between National City Bank, as trustee, and Britton T.
Taplin for the benefit of Britton T. Taplin
By: Britton T. Taplin, as Trustee
Name:
/s/ Britton T. Taplin
 
Britton T. Taplin
 
 
Date:
8/31/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------








Thomas E. Taplin, Jr.
The Trust created under the Agreement, dated August 26, 1974, between National
City Bank, as trustee, and Thomas E. Taplin, Jr., for the benefit of Thomas E.
Taplin, Jr.
By: Thomas E. Taplin, Jr., as Trustee
Name:
/s/ Thomas E. Taplin, Jr.
 
Thomas E. Taplin, Jr.
 
 
Date:
8/31/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------








Cory Freyer
Name:
/s/ Cory Freyer
 
Cory Freyer
 
 
Date:
8/31/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 





--------------------------------------------------------------------------------






Frank F. Taplin
The Trust created under the Agreement, dated July 24, 1998, as amended, between
Frank F. Taplin, as trustee, and Frank F. Taplin, for the benefit of Frank F.
Taplin
By: Frank F. Taplin, as Trustee
Name:
/s/ Frank F. Taplin
 
Frank F. Taplin
 
 
Date:
9/5/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






Theodore D. Taplin
The Trust created under the Agreement, dated October 15, 1975, between National
City Bank, as trustee, and Theodore D. Taplin, for the benefit of Theodore D.
Taplin
By: Theodore D. Taplin, as Trustee
Name:
/s/ Theodore D. Taplin
 
Theodore D. Taplin
 
 
Date:
9/4/2012
Address:
 
 
 





Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






David F. Taplin
National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin
By: David F. Taplin, as Co-Trustee
Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee and
David F. Taplin, as beneficiary
By: David F. Taplin, as beneficiary
Name:
/s/ David F. Taplin
 
David F. Taplin
 
 
Date:
9/10/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






Caroline T. Ruschell
Caroline T. Ruschell Trust Agreement dated December 8, 2005, Caroline T.
Ruschell as Trustee; and
Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee and
beneficiary
By: Caroline T. Ruschell, as Trustee
Name:
/s/ Caroline T. Ruschell
 
Caroline T. Ruschell
 
 
Date:
9/4/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






Jennifer T. Jerome
Ngaio T. Lowry Trust, dated February 26, 1998 Carolyn Ruschell, Trustee and
Jennifer T. Jerome as beneficiary
By: Jennifer T. Jerome, as beneficiary
Name:
/s/ Jennifer T. Jerome
 
Jennifer T. Jerome
 
 
Date:
9/1/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






Jennifer Dickerman
National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin
By: Jennifer Dickerman, as Co-Trustee
Name:
/s/ Jennifer Dickerman
 
Jennifer Dickerman
 
 
Date:
9/5/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






Martha S. Kelly
Name:
/s/ Martha S. Kelly
 
Martha S. Kelly
 
 
Date:
9/3/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






Susan Sichel
Name:
/s/ Susan Sichel
 
Susan Sichel
 
 
Date:
9/5/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






Bruce T. Rankin
Name:
/s/ Bruce T. Rankin
 
Bruce T. Rankin
 
 
Date:
9/10/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 







--------------------------------------------------------------------------------






DiAhn Taplin
Name:
/s/ DiAhn Taplin
 
DiAhn Taplin
 
 
Date:
8/31/2012
Address:
 
 
 



Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 

















--------------------------------------------------------------------------------


EXHIBIT A
AMENDMENT TO STOCKHOLDERS’ AGREEMENT
This AMENDMENT TO STOCKHOLDERS’ AGREEMENT, dated as of ________________, 20__
(this “Amendment”), by and among the Depository, Hyster-Yale Materials Handling,
Inc., a Delaware corporation (the “Corporation”), the new Participating
Stockholder identified on the signature pages hereto (the “New Participating
Stockholder”) and the Participating Stockholders under the Stockholders’
Agreement, dated as of September __, 2012, as amended (the “Stockholders’
Agreement”), by and among the Depository, the Corporation and the Participating
Stockholders. Capitalized terms defined in the Stockholders’ Agreement are used
herein as so defined.
This Amendment sets forth the terms and conditions on which the New
Participating Stockholder will join in and become a party to the Stockholders’
Agreement.
Pursuant to Section 8 of the Stockholders’ Agreement, prior to the acquisition
of Class B Common Stock by a Permitted Transferee, the Stockholders’ Agreement
may be amended to add a Permitted Transferee as a Participating Stockholder by a
writing signed by the Signatories, the Corporation and such Permitted
Transferee.
In consideration of the mutual promises hereinafter set forth and other good and
valuable consideration had and received, the parties hereto agree as follows:
1.    Representations and Warranties. The New Participating Stockholder
represents and warrants to the other Participating Stockholders and the
Corporation as follows:
(a)    The New Participating Stockholder is the beneficial owner of, or
simultaneously with the execution hereof will acquire and be deemed to be the
beneficial owner of, the shares of Class B Common Stock identified below such
New Participating Stockholder’s name on the signature pages hereto (except as
otherwise described thereon), and except as otherwise described thereon such New
Participating Stockholder does not own of record or beneficially or have any
interest in any other shares of Class B Common Stock or any options to purchase
or rights to subscribe or otherwise acquire any other shares of Class B Common
Stock other than pursuant to the Stockholders’ Agreement;
(b)    The New Participating Stockholder has the right, power and authority to
execute and deliver this Amendment and to perform such New Participating
Stockholder’s obligations hereunder and under the Stockholders’ Agreement; if
this Amendment is being executed by a trustee on behalf of a trust, such trustee
has full right, power and authority to enter into this Amendment on behalf of
the trust and to bind the trust and its beneficiaries to the terms hereof; if
this Amendment is being executed on behalf of a Participating Stockholder
Organization, the person executing this Amendment is a duly authorized
representative of such Participating Stockholder Organization with full right,
power and authority to execute and deliver this Amendment on behalf of such
Participating Stockholder Organization and to bind such Participating
Stockholder Organization to the terms hereof; the execution, delivery and
performance of this

A-1

--------------------------------------------------------------------------------


Amendment by such New Participating Stockholder will not constitute a violation
of, conflict with or result in a default under (i) any contract, understanding
or arrangement to which such New Participating Stockholder is a party or by
which such New Participating Stockholder is bound or require the consent of any
other person or any party pursuant thereto; (ii) any organizational, charter or
other governance documents (including, without limitation, any partnership
agreement, certificate of incorporation, or bylaws) of the New Participating
Stockholder, (iii) any judgment, decree or order applicable to such New
Participating Stockholder; or (iv) any law, rule or regulation of any
governmental body;
(c)    This Amendment and the Stockholders’ Agreement constitute legal, valid
and binding agreements on the part of such New Participating Stockholder; the
shares of Class B Common Stock owned beneficially by such New Participating
Stockholder are fully paid and nonassessable; and
(d)    The shares of Class B Common Stock owned beneficially by the New
Participating Stockholder are now held by the New Participating Stockholder,
free and clear of all adverse claims, liens, encumbrances and security interests
(except as created by the Stockholders’ Agreement and any Amendments thereto,
including this Amendment, and the Restated Certificate).
2.    Address for Notices. The address for all notices to each New Participating
Stockholder provided pursuant to the Stockholders’ Agreement shall be the
address set forth below such New Participating Stockholder’s name on the
signature pages hereto, or to such other address as such New Participating
Stockholder may specify to the Depository.
3.    Agreement to be Bound by Stockholders’ Agreement. The New Participating
Stockholder agrees to be bound by all of the terms and provisions of the
Stockholders’ Agreement applicable to Participating Stockholders.
4.    Beneficiaries. The New Participating Stockholder acknowledges that the
Corporation and each Participating Stockholder is a beneficiary of this
Amendment.
5.    Amendment of Stockholders’ Agreement. The Stockholders’ Agreement is
hereby amended to add the New Participating Stockholder as a Participating
Stockholder.
6.    Signature of Amendment by Trusts, Minors and Incompetents.
(a)    In order for a trust exclusively (as defined in Section 1.11 of the
Stockholders’ Agreement) for the benefit of a Family Member or Members to be
considered a Participating Stockholder:
(i)    the trustee and all adult beneficiaries of such trusts having a current
trust interest (as well as all Charitable Organization beneficiaries having a
current trust interest) shall have previously signed the Stockholders’ Agreement
or shall sign this Amendment as a Participating Stockholder;

A-2

--------------------------------------------------------------------------------


(ii)    the trustee and a parent or legal guardian, for trusts with minor
beneficiaries having a current trust interest, shall sign this Amendment on
behalf of any such minor beneficiaries; or
(iii)    the trustee and legal guardian, if any, for trusts with incompetent
beneficiaries having a current trust interest, shall sign this Amendment on
behalf of any such incompetent beneficiaries.
(b)    If, at any time, any trust shall have an adult beneficiary (and such
beneficiary is not incompetent) having a current trust interest or an
ascertainable Charitable Organization beneficiary having a current trust
interest and if such beneficiary has not previously signed the Stockholders’
Agreement, then if such beneficiary shall fail or be unable to sign this
Amendment for a period of 30 calendar days following notification to such
beneficiary of the terms of this Amendment and the Stockholders’ Agreement by
the Depository and following signature of this Amendment by the trustee, the
trust shall thereupon cease to be a Participating Stockholder and Section 3.2 of
the Stockholders’ Agreement shall then apply as if the shares of Class B Common
Stock held by the trust were then to be converted. The donor of a trust that is
revocable by the donor alone, during the lifetime of such donor, shall be
considered the only beneficiary thereof so long as such trust is so revocable.
(c)    In the case of Class B Common Stock held by a custodian under the Uniform
Transfers to Minors Act (or the practical equivalent thereof) for the benefit of
a minor Family Member, the custodian shall sign this Amendment on behalf of such
minor if such minor is to be considered a Participating Stockholder.
(d)    In the case of Class B Common Stock held in the name of a minor Family
Member, a parent or legal guardian of such minor shall sign this Amendment on
behalf of such minor if such minor is to be considered a Participating
Stockholder.
(e)    In the case of Class B Common Stock held in the name of an incompetent
Family Member, the legal guardian of such incompetent shall sign this Amendment
on behalf of such incompetent if such incompetent is to be considered a
Participating Stockholder.
(f)    When a minor described in Section 6(c) or (d) reaches the age of
majority, or an incompetent described in Section 6(e) is no longer impaired by
such disability and has reached the age of majority, such Family Member shall
execute and deliver an Amendment which has been executed and delivered by the
Participating Stockholders (or their attorney-in-fact), the Corporation and the
Depository. If such Family Member shall fail or be unable to sign such Amendment
for a period of 30 calendar days following notification to such Family Member of
the terms of the Stockholders’ Agreement by the Depository, such Family Member
shall thereupon cease to be a Participating Stockholder and Section 3.2 of the
Stockholders’ Agreement shall then apply as if the shares of Class B Common
Stock were then to be converted.
7.    Power of Attorney. The undersigned New Participating Stockholder hereby
constitutes and appoints Alfred M. Rankin, Jr., Dennis W. LaBarre, Thomas C.
Daniels, Charles

A-3

--------------------------------------------------------------------------------


A. Bittenbender, Suzanne Schulze Taylor and each of them, as the true and lawful
attorney or attorneys-in-fact, with full power of substitution and
resubstitution, for the undersigned and in the name, place and stead of the
undersigned, in any and all capacities to:
(a)    execute any and all statements under Section 13 or Section 16 of the
Securities Exchange Act of 1934 of beneficial ownership of shares of Class B
Common Stock subject to the Stockholders’ Agreement as amended by this
Amendment, including all statements on Schedule 13D and all amendments thereto,
all joint filing agreements pursuant to Rule 13d-1(k) under such Exchange Act in
connection with such statements, all initial statements of beneficial ownership
on Form 3 and any and all other documents to be filed with the Securities and
Exchange Commission, and to file the same, with all exhibits thereto, and all
other documents in connection therewith, with the Securities and Exchange
Commission, and
(b)    execute and deliver any and all Amendments whereby a Family Member,
Charitable Organization or Participating Stockholder Organization becomes a
Participating Stockholder or any other amendment to the Stockholders’ Agreement
in accordance with Section 8 of the Stockholders’ Agreement, other than those
amendments that (i) extend the term of the Stockholders’ Agreement or (ii) amend
Section 2, 3, 4 or 8 of the Stockholders’ Agreement, thereby granting to said
attorney or attorneys-in-fact, and each of them, full power and authority to do
so and to perform each and every act and thing requisite and necessary to be
done in and about the premises, as fully to all intents and purposes as the
undersigned might or could do in person, hereby ratifying and confirming all
that said attorney or attorneys-in-fact or any of them, or their substitutes or
resubstitutes, may lawfully do or cause to be done by virtue of this Section 7.
The grant of this power of attorney shall not be affected by any disability of
such undersigned New Participating Stockholder. If applicable law requires
additional or substituted language or formalities (including witnesses or
acknowledgments) in order to validate the power of attorney intended to be
granted by this Section 7, each New Participating Stockholder agrees to execute
and deliver such additional instruments and to take such further acts as may be
necessary to validate such power of attorney.
8.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be an original and all of which shall constitute but one and
the same instrument, without production of the others.

A-4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Participating Stockholder, the Participating
Stockholders, the Corporation and the Depository have executed this Amendment or
caused this Amendment to be executed in their respective names, all as of the
date and year first above written.


 
(a new Participating Stockholder)


Address:
 
 
 
 
 
 
 
 
 





Number of Shares of
Class B Common Stock
Certificate No.
 
 
 
 




A-5

--------------------------------------------------------------------------------




 
, as Depository
 
 
 
 
By:
 
 
 
 










A-6

--------------------------------------------------------------------------------




HYSTER-YALE MATERIALS HANDLING, INC.


 
 
By:
 
 
 












A-7

--------------------------------------------------------------------------------




THE PARTICIPATING STOCKHOLDERS  
listed in Exhibit A attached hereto
and incorporated herein by this reference
 
 
By:
 
 
 










A-8

--------------------------------------------------------------------------------


Exhibit A
PARTICIPATING STOCKHOLDERS
1.
Clara L. T. Rankin

2.
Alfred M. Rankin, Jr.

3.
Victoire G. Rankin

4.
Helen Rankin Butler (f/k/a Helen P. Rankin)

5.
Clara T. Rankin Williams (f/k/a Clara T. Rankin)

6.
Thomas T. Rankin

7.
Matthew M. Rankin

8.
James T. Rankin

9.
Claiborne R. Rankin

10.
Chloe O. Rankin

11.
Chloe R. Seelbach (f/k/a Chloe E. Rankin)

12.
Claiborne R. Rankin, Jr.

13.
Roger F. Rankin

14.
Bruce T. Rankin

15.
Martha S. Kelly

16.
Susan Sichel

17.
Jennifer T. Jerome

18.
Caroline T. Ruschell

19.
David F. Taplin

20.
Beatrice B. Taplin

21.
Thomas E. Taplin, Jr.

22.
Theodore D. Taplin

23.
Britton T. Taplin

24.
Frank F. Taplin

25.
Rankin Management, Inc.


A-9

--------------------------------------------------------------------------------


26.
Rankin Associates I, L.P. (f/k/a CTR Family Associates, L.P.)

27.
The Trust created under the Agreement, dated December 28, 1976, between National
City Bank, as trustee, and Clara L.T. Rankin, for the benefit of grandchildren

28.
The Trust created under the Agreement, dated July 20, 2000, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
Rankin, for the benefit of Clara T. Rankin

29.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Alfred M. Rankin, Jr., as trustee,
and Alfred M. Rankin, Jr., for the benefit of Alfred M. Rankin, Jr.

30.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Victoire G. Rankin, as trustee, and
Victoire G. Rankin, for the benefit of Victoire G. Rankin

31.
The Trust created under the Agreement, dated December 29, 1967, as supplemented,
amended and restated, between Thomas T. Rankin, as trustee, and Thomas T.
Rankin, creating a trust for the benefit of Thomas T. Rankin

32.
The Trust created under the Agreement, dated June 22, 1971, as supplemented,
amended and restated, between Claiborne R. Rankin, as trustee, and Claiborne R.
Rankin, creating a trust for the benefit of Claiborne R. Rankin

33.
The Trust created under the Agreement, dated September 11, 1973, as
supplemented, amended and restated, between Roger F. Rankin, as trustee, and
Roger F. Rankin, creating a trust for the benefit of Roger F. Rankin

34.
The Trust created under the Agreement, dated September 28, 2000, between Alfred
M. Rankin, Jr., as trustee, and Bruce T. Rankin, for the benefit of Bruce T.
Rankin

35.
The Trust created under the Agreement, dated August 26, 1974, between National
City Bank, as trustee, and Thomas E. Taplin, Jr., for the benefit of Thomas E.
Taplin, Jr.

36.
The Trust created under the Agreement, dated October 15, 1975, between National
City Bank, as trustee, and Theodore D. Taplin, for the benefit of Theodore D.
Taplin

37.
The Trust created under the Agreement, dated December 30, 1977, as supplemented,
amended and restated, between National City Bank, as trustee, and Britton T.
Taplin for the benefit of Britton T. Taplin

38.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
(Rankin) Williams for the benefit of Clara T. (Rankin) Williams

39.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Helen P.
(Rankin) Butler for the benefit of Helen P. (Rankin) Butler


A-10

--------------------------------------------------------------------------------


40.
Corbin Rankin

41.
Alison A. Rankin

42.
National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin

43.
Alison A. Rankin, as trustee fbo A. Farnham Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

44.
Alison A. Rankin, as trustee fbo Elisabeth M. Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

45.
Rankin Associates II, L.P.

46.
John C. Butler, Jr.

47.
Clara Rankin Butler (by John C. Butler, Jr. as custodian)

48.
The Trust created under the Agreement, dated July 24, 1998, as amended, between
Frank F. Taplin, as trustee, and Frank F. Taplin, for the benefit of Frank F.
Taplin

49.
David B. Williams

50.
Griffin B. Butler (by John C. Butler, Jr. as Custodian)

51.
Claiborne R. Rankin as Trustee of the Claiborne R. Rankin, Jr. Revocable Trust
dated August 25, 2000

52.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of A. Farnham Rankin

53.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of Elisabeth M. Rankin

54.
Alison A. Rankin as Trustee of the Alison A. Rankin Revocable Trust, dated
September 11, 2000

55.
The Trust created under the Agreement, dated December 20, 1993, between Thomas
T. Rankin, as co-trustee, Matthew M. Rankin, as co-trustee, and Matthew M.
Rankin, for the benefit of Matthew M. Rankin

56.
Scott Seelbach

57.
Margo Jamison Victoire Williams (by Clara Rankin Williams as Custodian)

58.
Trust created under the Agreement, dated June 1, 1995, between Chloe O. Rankin,
as Trustee, and Chloe O. Rankin, for the benefit of Chloe O. Rankin

59.
Trust created by the Agreement, dated June 17, 1999, between John C. Butler,
Jr., as trustee, and John C. Butler, Jr., creating a trust for the benefit of
John C. Butler, Jr.


A-11

--------------------------------------------------------------------------------


60.
Clara Rankin Butler 2002 Trust, dated November 5, 2002

61.
Griffin Bedwell Butler 2002 Trust, dated November 5, 2002

62.
Elizabeth B. Rankin

63.
Margo Jamison Victoire Williams 2004 Trust created by the Agreement, dated
December 10, 2004, between David B.H. Williams, as trustee, and Clara Rankin
Williams, creating a trust for the benefit of Margo Jamison Victoire Williams

64.
Helen Charles Williams 2004 Trust created by the Agreement, dated December 10,
2004, between David B.H. Williams, as trustee, and Clara Rankin Williams,
creating a trust for the benefit of Helen Charles Williams

65.
Helen Charles Williams (by David B.H. Williams as Custodian)

66.
Julia L. Rankin Kuipers

67.
Trust created by the Agreement, dated December 21, 2004, between Claiborne R.
Rankin, as trustee, and Julia L. Rankin, creating a trust for the benefit of
Julia L. Rankin

68.
Thomas Parker Rankin

69.
Taplin Elizabeth Seelbach (by Scott Seelbach as Custodian)

70.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Taplin Elizabeth Seelbach

71.
Rankin Associates IV, L.P.

72.
Marital Trust created by the Agreement, dated January 21, 1966, as supplemented,
amended and restated, between National City Bank and Beatrice Taplin, as
Trustees, and Thomas E. Taplin, for the benefit of Beatrice B. Taplin

73.
Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin

74.
Trust created by Agreement, dated May 10, 2007, between Mathew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin

75.
Trust created by the Agreement dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Isabelle Scott Seelbach

76.
Lynne Turman Rankin


A-12

--------------------------------------------------------------------------------


77.
Jacob A. Kuipers

78.
Alfred M. Rankin, Jr.’s 2011 Grantor Retained Annuity Trust

79.
Alfred M. Rankin, Jr. 2012 Retained Annuity Trust

80.
2012 Chloe O. Rankin

81.
2012 Corbin K. Rankin Trust

82.
2012 Alison A. Rankin Trust

83.
2012 Helen R. Butler Trust

84.
2012 Clara R. Williams Trust

85.
The David B.H. Williams Trust, David B.H. Trustee u/a/d October 14, 2009

86.
Mary Marshall Rankin (by Matthew M. Rankin, as Custodian)

87.
William Alexander Rankin (by Matthew M. Rankin, as Custodian)

88.
Margaret Pollard Rankin (by James T. Rankin, as Custodian)

89.
Trust created by the Agreement, dated April 10, 2009, between Chloe R. Seelbach,
as trustee, creating a trust for the benefit of Chloe R. Seelbach

90.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Thomas Wilson Seelbach

91.
Isabelle Seelbach (by Chloe R. Seelbach, as Custodian)

92.
Elisabeth M. Rankin (by Alison A. Rankin, as Custodian)

93.
A. Farnham Rankin

94.
Taplin Annuity Trust #1 of Beatrice B. Taplin dated June 18, 2011

95.
The Beatrice B. Taplin Trust/Custody dtd December 12, 2001, Beatrice B. Taplin,
as Trustee, for the benefit of Beatrice B. Taplin

96.
Cory Freyer

97.
Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee

98.
Caroline T. Ruschell Trust Agreement dated December 8, 2005, Caroline T.
Ruschell as Trustee

99.
Jennifer Dickerman


A-13

--------------------------------------------------------------------------------


100.
The Trust created under the Agreement dated January 5, 1977 between PNC Bank as
Co-Trustee, Alfred M. Rankin, Jr., as Co-Trustee, for the benefit of Clara L.T.
Rankin

101.
The Trust created under the Agreement, dated January 1, 1977, between PNC Bank,
as Co-Trustee, Alfred M. Rankin, Jr., as Co-Trustee, and Clara L. T. Rankin, for
the benefit of Clara L. T. Rankin

102.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 and as amended,
Beatrice Taplin, Trustee

103.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 amended, per IRC
1015(A) Dual Basis Sub-Account, Beatrice Taplin, Trustee

104.
Alfred M. Rankin Jr.—Roth IRA— Brokerage Account #*****

105.
John C. Butler, Jr.—Roth IRA— Brokerage Account #*****

106.
DiAhn Taplin






A-14

--------------------------------------------------------------------------------


EXHIBIT B
TERMS AND CONDITIONS
Section 1.    The Depository shall mark the appropriate legend on the face or
the back of each certificate representing shares of Class B Common Stock
(“Certificate”) delivered hereunder in accordance with Section 7.1 of the
Stockholders’ Agreement, dated September 28, 2012 (the “Stockholders’
Agreement”), by and among the Corporation, the Participating Stockholders and
the Depository.
Section 2.    (a)  In the event that the Depository receives written
notification, pursuant to the terms of the Stockholders’ Agreement, which states
that shares of Class B Common Stock are to be converted or are to be transferred
otherwise than as provided under Section 2.1 of the Stockholders’ Agreement,
then the Depository shall take such action as is required by the Stockholders’
Agreement and otherwise is in accordance with written instructions executed by
the parties to the Stockholders’ Agreement who are transferring, converting or
acquiring the shares of Class B Common Stock represented by such Certificates.
(b)  In the event that such written notification states that shares of Class B
Common Stock are to be transferred by a Participating Stockholder as provided
under Section 2.1 of the Stockholders’ Agreement, then the Depository shall take
such action as is required by the Stockholders’ Agreement and otherwise is in
accordance with the written instructions of the Participating Stockholder making
such transfer and may, as a condition to taking any such action, require the
furnishing of affidavits, or other proof as it deems necessary to establish that
such transfer is permitted by such Section 2.1.
Section 3.    Duties and Adverse Claims. The duties and obligations of the
Depository shall be determined solely by the express provisions of the
Stockholders’ Agreement, including this Exhibit B. In the event of any
disagreement or the presentation of any adverse claim or demand in connection
with rights and duties of the Depository, the Depository shall, at its option,
be entitled to refuse to comply with any such claims or demands during the
continuance of such disagreements and in so doing, the Depository shall not
become liable to any party to the Stockholders’ Agreement or to any other person
due to its failure to comply with such adverse claim or demand. the Depository
shall be entitled to continue, without liability, to refrain and refuse to act:
(a) until authorized to act by a court order from a court having jurisdiction
over the parties and the property, after which time the Depository shall be
entitled to act in conformity with such adjudication; or
(b) until all differences shall have been adjusted by agreement and the
Depository shall have been notified thereof and shall have been directed in
writing, signed jointly or in counterpart by all persons making adverse claims
or demands, at which time the Depository shall be protected in acting in
compliance therewith.
Section 4.    The Depository’s Liability Limited. The Depository shall not be
liable to anyone whatsoever by reason of any error of judgment or for any act
done or step taken or omitted by it in good faith or for any mistake of fact or
law or for anything which it may do or refrain from doing in connection herewith
unless caused by or arising out of its own gross

B-1

--------------------------------------------------------------------------------


negligence or willful misconduct. The parties to the Stockholders’ Agreement
represent to the Depository that they have and shall continue to solicit the
advice of their respective counsel regarding compliance with all applicable
state and federal securities laws in connection with the transactions
contemplated by the Stockholders’ Agreement and that they will act in accordance
with such advice. The Depository shall have no responsibility to ensure
compliance with any such securities laws, and such responsibility rests solely
with the parties to the Stockholders’ Agreement.
Section 5.    Reliance by the Depository on Documents, Etc. The Depository shall
be entitled to rely and shall be protected in acting in reliance upon any
instructions or directions furnished to it in writing pursuant to any provisions
of the Stockholders’ Agreement and shall be entitled to treat as genuine, and as
the document it purports to be, any letter, paper or other document furnished to
it and believed by it to be genuine and to have been signed and presented by the
proper party or parties.
Section 6.    Indemnification and Legal Counsel for the Depository. The parties
to the Stockholders’ Agreement hereby agree to indemnify the Depository and save
it harmless from and against all losses, damages, costs, charges, payments,
liabilities and expenses, including the costs of litigation, investigation and
reasonable legal fees incurred by the Depository and arising directly or
indirectly out of its role as Depository pursuant to the Stockholders’
Agreement, including such losses, damages, costs, charges, payments, and suits
made or asserted, whether groundless or otherwise, against the Depository unless
the same arise out of the willful misconduct or gross negligence of the
Depository. The parties to the Stockholders’ Agreement agree that the Depository
does not assume any responsibility for the failure of any of the parties to make
payments or perform the conditions of the Stockholders’ Agreement, nor shall the
Depository be responsible for the collection of any monies provided to be paid
to it. The Depository may consult with counsel of its own choice (including
inside counsel for the Depository) and shall have full and complete
authorization and protection for any action taken or suffered by it hereunder in
good faith and in accordance with the opinion of such counsel. The provisions of
this Section 6 shall survive termination of the arrangement contemplated hereby.
Section 7.    Compensation. The parties to the Stockholders’ Agreement agree to
pay the Depository reasonable compensation for the services to be rendered
hereunder and will pay or reimburse the Depository upon request for all
expenses, disbursements and advances, including reasonable attorneys’ fees,
incurred or made by it in connection with carrying out its duties hereunder.
Section 8.    Registration and Dismissal. The Depository shall have the right to
resign, and Participating Stockholders owning 66-2/3 percent of the shares of
Class B Common Stock subject to the Stockholders’ Agreement shall have the right
to dismiss the Depository, in each case upon giving thirty (30) days written
notice by mailing said written notice thereof to the proper party or parties;
provided, however, that no such resignation or dismissal shall become effective
until a successor has been duly appointed to act as Depository by amendment to
the Stockholders’ Agreement and such successor has agreed so to act.
Section 9.    Defined Terms. Capitalized terms defined in the Stockholders’
Agreement and not otherwise defined herein are used herein as so defined in the
Stockholders’ Agreement.

B-2